Citation Nr: 0807067	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  02-20 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
hypertension.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability.  

3.  Entitlement to a total disability rating for individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from December 1964 to December 
1967 and November 1968 to January 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  This case was previously before the 
Board in May 2006 when it was remanded for further 
development.  

The Board notes that an October 2005 rating worksheet reports 
that the veteran had a claim for numbness and tingling of the 
feet.  The record does not contain a rating decision for this 
issue, and it is unclear what development, if any, has been 
conducted for this claim.  Consequently, this matter is 
REFERRED to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The veteran's hypertension is not manifested by diastolic 
pressure predominantly 130 mm or more.  

2.  The veteran's low back disability is not manifested by 
ankylosis, "severe" limitation of motion or limitation of 
flexion to at most 30 degrees, listing, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, abnormal mobility on forced motion, 
neurological deficits, demonstrable deformity, or 
intervertebral disc syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104 Diagnostic Code 7101 (2007).

2.  The criteria for a rating in excess of 20 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292, 5295 (effective prior to 
September 26, 2003); 5235 to 5243 (2007); DeLuca v. Brown, 
8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In May and October 2004, the VA sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Although the letters postdate the 
initial adjudication, the claims were subsequently 
readjudicated and no prejudice is apparent from the timing of 
the letter.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as a 
supplemental statement of the case, is sufficient to cure a 
timing defect).  The Board notes that the veteran was not 
provided with notice of the effective date regulations.  No 
prejudice results, however, because the claims have been 
denied, so any question as to the appropriate effective date 
is moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, obtaining Social Security 
Administration (SSA) records, and providing VA examinations.  
Consequently, the Board finds the issues of increased ratings 
for hypertension and a low back disability ready for 
adjudication.  

Hypertension

Service connection was granted for hypertension by a January 
1977 rating decision based on evidence of in-service 
treatment of hypertension.  The veteran's hypertension is 
currently rated at 40 percent under Diagnostic Code (DC) 
7101.  DC 7101 provides a 60 percent rating for hypertension 
manifested by diastolic pressure predominantly 130 mm or 
more.  

Although the evidence of record indicate diastolic pressure 
readings of at least 130 mm in September, October, and 
November 2001, January 2002, February 2003, and August 2004, 
the records predominantly report diastolic pressure readings 
below 130, with a median range of 100 to 119.  The evidence 
indicates that the veteran's hypertension most nearly 
approximates its 40 percent rating, which is provided for 
diastolic pressure predominantly at 120 mm or more.  
Consequently, the veteran's claim for an increased rating 
must be denied.  

Low Back Disability

Service connection was granted for a low back disability by a 
January 1977 rating decision based on evidence of in-service 
treatment of low back pain.  The evidence indicates that the 
veteran had a lumbar discectomy at L5 in November 1979.  The 
veteran is currently rated at 20 percent for his low back 
disability under DC 5295.  

A November 2001 VA examination record reports that the 
veteran could flex to 80 degrees, extend to 30 degrees, and 
rotate 50 degrees bilaterally.  Straight leg raises were 
negative as was a Romberg Test.  The veteran denied any bowel 
or bladder problems.  X-ray images showed degenerative disc 
disease with moderate spondylosis of the lumbar spine at L5-
S1 and muscle spasm.  The veteran was assessed with chronic 
low back pain with intermittent muscle spasms and moderate 
functional impairment.  

A March 2002 SSA examination record reports that the veteran 
had normal coordination, station, and gait.  He was able to 
flex to 90 degrees, extend to 25 degrees, and lateral flex to 
24 degrees.  Straight leg raise was unremarkable and sensory 
examination was intact.  The veteran was diagnosed with 
arthritis.  

A March 2003 private physician's statement indicates that the 
veteran had pain upon maximum flexion of the lumbar spine.  
X-ray images showed fusion of vertebra L5/S1 and lipping and 
bone spur formation at L2/L3 and L3/L4.  In another 
statement, the physician interpreted the X-ray images as 
indicating good alignment of the lumbar spine, with evidence 
of moderate to severe osteoarthritic changes along the dorsal 
spine.  See March 2003 Barnes statements. The physician noted 
that the veteran had no gross motor or sensory deficits, and 
no neurological findings were reported.  The veteran was 
assessed with osteoarthritis and low back pain with a history 
of lumbar disk surgery.  

Another VA examination was conducted in March 2005.  The 
record reports the veteran's history of daily stiffness and 
pain in his back.  He stated that his back pain flares up if 
he sits too long.  He reported no associated symptoms with 
his back pain and denied any recent injections and physical 
therapy.  He did not require an assistive device or back 
brace.  The veteran reported that he can walk approximately 
20 minutes before he has to stop because of pain.  The record 
notes that no muscle spasm was found.  The veteran was able 
to flex to 90 degrees with mild pain and rotate and bend 30 
degrees bilaterally with mild discomfort.  The examiner noted 
that the veteran lost an additional 10 degrees of motion 
after repetition due to pain.  The veteran's posture and gait 
were normal.  There were no focal motor deficits identified, 
and the veteran's history of discomfort in his feet in a 
stocking distribution was attributed to diabetic neuropathy.  
X-ray images showed degenerative joint disease.  The examiner 
diagnosed the veteran with chronic lumbar strain resulting in 
moderate functional loss.  

During the pendency of this appeal, the rating criteria for 
evaluating general diseases and injuries of the spine were 
amended (effective September 26, 2003).  Because this claim 
was filed prior to the amendments, both the "old" and 
"new" rating formulas must be considered.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  
The new rating formula may only be applied after the 
effective dates, however.  See Rhodan v. West, 12 Vet. App. 
55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion).  

The "old" DC 5295 provides a 40 percent rating for severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The evidence of record 
does not indicate that the veteran has severe lumbosacral 
strain.  The medical evidence contains no findings of 
listing, a positive Goldthwaite's sign, marked limitation of 
forward bending (see discussion infra), or abnormal mobility.  
Additionally, the evidence indicates that examiners have 
described the veteran's low back disability as "moderate" 
and the evidence does not otherwise indicate that the 
symptomatology is "severe."  Consequently, a higher rating 
is not warranted under the "old" DC 5295.  

A higher rating is also not warranted under an alternate 
"old" diagnostic code.  The "old" rating criteria provide 
ratings in excess of 20 percent for severe limitation of 
motion of the lumbar spine (DC 5292) and ankylosis (DC 5289).  
In determining the appropriate rating for limitation of 
motion, consideration must be made of any functional loss due 
to flare-ups, fatigability, incoordination, weakness, and 
pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995); 38 C.F.R. §§ 4.40, 4.45.  The September 2003 
amendments included a provision of the "normal" range of 
motion for the lumbar spine.  See Plate V, 38 C.F.R. § 4.71a 
(2006) (normal range of motion is from zero to 90 degrees for 
forward flexion, zero to 30 extension, lateral flexion, and 
rotation).  Although the substantive change in regulations 
from September 2003 cannot be used to evaluate the veteran's 
level of disability prior to the change, the range of motion 
measurements from Plate V are instructive in understanding 
the given range of motion measurements and how they relate to 
the terms used in the earlier rating criteria-"moderate" or 
"severe."  

Initially, the Board notes that there are no findings of 
ankylosis; rather, the evidence consistently indicates that 
the veteran has range of motion in the lumbar spine.  
Additionally, the evidence does not indicate that the veteran 
has "severe" limitation of motion.  There are no findings 
of "severe" functional limitation, and the veteran is able 
to flex to at least 80 degrees, extend to at least 25 
degrees, bend to at least 20 degrees, and lateral flex to at 
least 24 degrees, even after consideration of pain and 
additional limitation after repetition.  This range of motion 
is too significant to approximate "severe" limitation of 
motion.  Consequently, a higher rating is not warranted under 
the "old" rating criteria.  

A higher rating is also not warranted under the "new" 
rating criteria.  Under the "new" rating formula, a 
40 percent rating is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or if there is 
favorable ankylosis of the entire thoracolumbar spine.  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

The evidence of record indicates that the veteran is 
consistently able to flex further than 40 degrees, and there 
is no evidence of ankylosis.  Consequently, a rating in 
excess of 20 percent is not warranted under the "new" 
rating criteria. 

A higher rating is also not warranted under either the 
"old" or "new" rating criteria for intervertebral disc 
syndrome (IDS).  The Board notes that a June 2001 X-ray 
record shows findings consistent with degenerative disk 
disease, muscle spasm, and moderate spondylosis of the lumbar 
spine.  These findings were not clinically confirmed, 
however, and subsequent X-ray records and medical record do 
not report any diagnoses consistent with IDS.  Consequently, 
the Board finds that the IDS rating criteria are not 
applicable.  Additionally, the Board notes that separate 
ratings for the low back disability are not warranted as the 
evidence does not indicate that that the veteran has 
demonstrable deformity or neurological deficits.  
Consequently, the veteran's claim for an increased rating 
must be denied.  

ORDER

A rating in excess of 40 percent for hypertension is denied

A rating in excess of 20 percent for a low back disability is 
denied.


REMAND

Further development is needed on the claim for TDIU.  The 
record indicates that the veteran is service connected for a 
low back disorder, with a rating of 20 percent, hypertension, 
with a rating of 40 percent, renal insufficiency, with a 
rating of 30 percent, and diabetes mellitus, with a rating of 
20 percent.  See October 2005 Supplemental Statement of the 
Case.  The evidence of record does not indicate when (or 
clearly, if) service connection was established for renal 
insufficiency and diabetes mellitus, however.  This is 
significant because the veteran does not meet the minimum 
eligibility requirements for TDIU when only service connected 
for a low back disability and hypertension; the additional 
ratings that may have been awarded for renal insufficiency 
and diabetes mellitus are needed to meet the combined 
percentage requirement.  Consequently, the claim must be 
remanded to clarify if and when the veteran met the minimum 
eligibility standards for TDIU.  

Additionally, the Board notes that although the evidence of 
record includes VA examiners' opinions that the veteran's low 
back disability and hypertension do not preclude him from 
maintaining sedentary employment, there is no such opinion as 
to the effects of the service-connected renal insufficiency 
or diabetes.  The Board finds that an opinion is needed to 
determine whether the veteran's service connected 
disabilities render him unfit for gainful employment.  See 38 
U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should clarify what 
conditions are currently service 
connected and obtain all outstanding 
records, both medical and adjudicative, 
relevant to all service connected 
disabilities.  

2.  After the above is completed, if 
service connection had been established 
for renal insufficiency and diabetes 
mellitus, the AMC should arrange for a 
medical opinion to be obtained to assess 
whether the veteran's service-connected 
disabilities render him unfit for gainful 
employment.  If it is not possible to 
provide an opinion based on the evidence 
of record, further examination(s) should 
be conducted as required.  

3.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


